Citation Nr: 0005240	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  94-08 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether the veteran's monthly improved disability pension 
benefits were properly terminated, effective September 1, 
1992.

2.  Entitlement to a waiver of an indebtedness arising from 
an overpayment of VA pension benefits.  


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from December 1951 to October 
1953.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico. 

In April 1996, the Board remanded this case for further 
development.  The Board again remanded this case in August 
1997.  This case is now once again before the Board.   


REMAND

In August 1997, the Board remanded this case for development.  
The development requested obtaining from the veteran a 
current financial status report and a statement of total 
income received since September 1992.  

In October 1997, the RO mailed to the veteran correspondence 
requesting income from all sources for the period from 
January 1, 1992 to December 1, 1996.  In February 1999, the 
RO mailed to the veteran a Financial Status Report along with 
a letter directing the veteran to complete the report and 
return it to the VA.  In addition, the RO mailed to the 
veteran a supplemental statement of the case in May 1999 and 
another supplemental statement of the case in June 1999.  The 
claims file does not reflect the presence of a response from 
the veteran to any of the documents in question.  All 
documents were mailed to the same address, an address that 
had been identified by the veteran as his address in an 
application for compensation or pension submitted in June 
1992.  

However a VA Form 9 received June 1996, reflects an address 
other than that identified in the June 1992 application for 
benefits and, consequentially, different from that to which 
the RO directed the above referenced documents.  It is 
unclear, therefore, whether the requests for information 
concerning the veteran's earnings and financial status and 
the supplemental statements of the case which were issued 
since the Board's August 1997 remand were received by the 
veteran. 

Notice must be sent to the veteran's last known address.  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The claims file 
does not reflect that the RO sent the requests for 
information or notice of the adverse decisions at issue to 
the veteran's last known address.  Furthermore, because 
requests for financial information and the supplemental 
statements of the case were not mailed to the last known 
address, the Board cannot conclude that the RO complied with 
the Board's August 1997 remand.  See Stegall v. West, 11 Vet 
App 268 (1998).  As such additional development is required. 

Therefore, this case is REMANDED for the following 
development:

1.  The RO should obtain from the veteran 
a statement of total income, from all 
sources, received since September 1992.  
The RO should take all reasonable steps 
deemed necessary to verify this 
information.  

2.  The RO should also obtain from the 
veteran an updated financial status 
report.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  If the benefit sought is 
not granted, the appellant should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
time period to respond before the record 
is returned to the Board for further 
review.

4.  All correspondence must be directed 
to the veteran's last known address.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




